In re Green, James L.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW89 1932; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 07-86-979.
The relator represents that the district court has failed to act timely on an application for post conviction relief which, according to district court records, was filed on October 2, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the application.